UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 10-1561


HEMRAJ ACHARYA,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   March 31, 2011                   Decided:   April 21, 2011


Before KING, GREGORY, and DAVIS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Arslan Asghar Chaudhary, LAW OFFICE OF ARSLAN CHAUDHARY,
Tarzana, California, for Petitioner.       Tony West, Assistant
Attorney General, Leslie McKay, Assistant Director, Kelly J.
Walls,   Office   of   Immigration  Litigation,   UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Hemraj        Acharya,      a     native      and       citizen        of     Nepal,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)         dismissing        his    appeal      from    the     immigration

judge’s order denying his applications for asylum, withholding

from     removal      and     withholding           under    the       Convention          Against

Torture (“CAT”).        We deny the petition for review.

              The Immigration and Nationality Act (INA) authorizes

the Attorney General to confer asylum on any refugee.                                     8 U.S.C.

§   1158(a)     (2006).        The     INA      defines      a    refugee       as    a     person

unwilling or unable to return to his native country “because of

persecution or a well-founded fear of persecution on account of

race, religion, nationality, membership in a particular social

group, or political opinion.”                  8 U.S.C. § 1101(a)(42)(A) (2006).

“Persecution         involves       the       infliction         or    threat        of     death,

torture, or injury to one’s person or freedom, on account of one

of the enumerated grounds. . . .”                     Qiao Hua Li v. Gonzales, 405
F.3d 171,     177    (4th    Cir.    2005)        (internal         quotation      marks     and

citations omitted).

              An alien “bear[s] the burden of proving eligibility

for asylum,” Naizgi v. Gonzales, 455 F.3d 484, 486 (4th Cir.

2006);    see    8    C.F.R.    §     1208.13(a)        (2010),        and   can      establish

refugee status based on past persecution in his native country

on account of a protected ground.                           8 C.F.R. § 1208.13(b)(1)

                                                2
(2010).     “An applicant who demonstrates that he was the subject

of past persecution is presumed to have a well-founded fear of

persecution.”       Ngarurih v. Ashcroft, 371 F.3d 182, 187 (4th Cir.

2004).

              Without   regard     to   past        persecution,      an       alien    can

establish     a   well-founded     fear      of     persecution      on    a    protected

ground.       Id. at 187.       The well-founded fear standard contains

both a subjective and an objective component.                          The objective

element   requires      a    showing    of       specific,     concrete      facts     that

would lead a reasonable person in like circumstances to fear

persecution.       Gandziami-Mickhou v. Gonzales, 445 F.3d 351, 353

(4th Cir. 2006).         “The subjective component can be met through

the    presentation     of    candid,     credible,          and   sincere      testimony

demonstrating a genuine fear of persecution . . . . [It] must

have   some    basis    in   the   reality        of   the    circumstances       and    be

validated with specific, concrete facts . . . and it cannot be

mere irrational apprehension.”                   Qiao Hua Li, 405 F.3d at 176

(internal quotation marks and citations omitted).

              A trier of fact who rejects an applicant’s testimony

on credibility grounds must offer “specific, cogent reason[s]”

for doing so.       Figeroa v. INS, 886 F.2d 76, 78 (4th Cir. 1989).

“Examples of specific and cogent reasons include inconsistent

statements,       contradictory     evidence,          and   inherently        improbable

testimony . . . .”           Tewabe v. Gonzales, 446 F.3d 533, 538 (4th

                                             3
Cir.    2006)   (internal       quotation        marks      and   citations      omitted).

This court accords broad, though not unlimited, deference to

credibility        findings      supported             by    substantial         evidence.

Camara v. Ashcroft, 378 F.3d 361, 367 (4th Cir. 2004).

            The     REAL   ID   Act    of    2005       amended    the   law     regarding

credibility        determinations       for      applications        for       asylum     and

withholding of removal filed after May 11, 2005, as is the case

here.     Such determinations are to be made based on the totality

of the circumstances and all relevant factors, including “the

demeanor, candor, or responsiveness of the applicant or witness,

the     inherent      plausibility      of       the    applicant’s        or    witness’s

account, the consistency between the applicant’s or witness’s

written and oral statements (whenever made and whether or not

under oath, and considering the circumstances under which the

statements were made), the internal consistency of each such

statement,      the     consistency         of    such      statements         with     other

evidence of record . . . . and any inaccuracies or falsehoods in

such    statements,      without      regard      to    whether     an   inconsistency,

inaccuracy, or falsehood goes to the heart of the applicant’s

claim.”    8 U.S.C. § 1158(b)(1)(B)(iii) (2006).

            A   determination         regarding        eligibility       for    asylum     or

withholding of removal is affirmed if supported by substantial

evidence on the record considered as a whole.                            INS v. Elias-

Zacarias, 502 U.S. 478, 481 (1992).                     Administrative findings of

                                             4
fact, including findings on credibility, are conclusive unless

any reasonable adjudicator would be compelled to decide to the

contrary.      8 U.S.C. § 1252(b)(4)(B) (2006).                       Legal issues are

reviewed de novo, “affording appropriate deference to the BIA’s

interpretation of the INA and any attendant regulations.”                                    Li

Fang Lin v. Mukasey, 517 F.3d 685, 691-92 (4th Cir. 2008).                               This

court   will       reverse   the    Board        only    if   “the    evidence      .    .   .

presented was so compelling that no reasonable factfinder could

fail    to    find    the    requisite       fear       of    persecution.”         Elias-

Zacarias, 502 U.S. at 483-84; see Rusu v. INS, 296 F.3d 316, 325

n.14 (4th Cir. 2002).           Furthermore, “[t]he agency decision that

an   alien    is     not    eligible     for      asylum      is    ‘conclusive     unless

manifestly contrary to the law and an abuse of discretion.’”

Marynenka v. Holder, 592 F.3d 594, 600 (4th Cir. 2010) (quoting

8 U.S.C. § 1252(b)(4)(D) (2006)).

              We    conclude    that     substantial          evidence    supports       the

adverse      credibility       finding.           “Inconsistent        statements         and

contradictory        evidence      qualify       as     cogent     reasons   that       could

support an adverse credibility finding.”                           Dankam v. Gonzales,

495 F.3d 113, 121 (4th Cir. 2007) (concluding that inconsistent

dates regarding an arrest could support an adverse credibility

finding) (internal quotation marks omitted).                           The immigration

judge   was    not    obligated     to    accept        Acharya’s     excuse   that       the

discrepancies were merely mistakes.                       Id. at 122.        We further

                                             5
conclude          that   substantial    evidence          supports     the     alternative

finding, that even assuming Acharya was credible, he failed to

show       that    he    was   persecuted     or    had    a   well    founded    fear     of

persecution on account of a protected ground. *

                  Accordingly,    we   deny       the   petition      for     review.      We

dispense          with    oral   argument      because         the    facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        PETITION DENIED




       *
       Acharya does not challenge the denial of relief under the
CAT.   Accordingly, he has waived review by this court.      See
Ngarurih v. Ashcroft, 371 F.3d 182, 189 n.7 (4th Cir. 2004);
Edwards v. City of Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir.
1999).



                                              6